de GRAFFENRIED, J.
In the year 1910, Tolbert executed a mortgage to J. M. Bright to secure an indebtedness a part of which yet -remains unpaid. The mortgage was made upon, among other things, “all of my crops of cotton, corn and other products I may raise or that may accrue to me in any legal manner during the year 1910 and every year thereafter, until’ this debt is fully satisfied.”
At the time of the execution of the mortgage Tolbert was in possession of certain lands in Blount county, which he had leased for a term of five years from one Albrittain and which lands he was then cultivating. Under the authority of Truss et al., Ex’rs, v. Harvey, 120 Ala. 636, 25 South. 927 — in which ¿ase’ a mortgage containing the above identical quoted stipulations was construed — this mortgage conveyed to Bright the legal title to all crops grown by Tolbert on said leased lands for the year 1910, and the equitable title to ail the *136crops grown by Tolbert on said leased lands during the years succeeding 1910 during the life of the lease, but not longer.—Sellers & Orum Co. v. J. H. Hardaway & G. W. Covington, 188 Ala. 388, 66 South. 460.
It follows therefore that as the lease, being for five years, extended beyond the year 1911, the said mortgage conveyed to Bright the equitable title to the crops grown by Tolbert on said leased premises for the year 1911.—Truss et al., Ex’rs, v. Harvey, supra; Sellers & Orum Co. v. J. H. Hardaway & G. W. Covington, supra.
2. The above mortgage was executed on January 31, .1910, and was filed for record in the probate office of Blount county on February 2nd, 1910. The leased lands were in Blount county, and the recordation of the mortgage gave constructive notice of its existence and of the lien which was created by it to all subsequent purchasers, mortgagees, etc.—Truss v. Harvey, supra.
It follows that the mortgage which was executed by Tolbert to J. E. Whaley in 1911 — if it be treated as a valid mortgage — on the crops grown by Tolbert that year on the above lands, is, in a court of equity, subordinate to the lien created by the above mortgage from Tolbert to Bright. The Bright mortgage was of record in Blount county when the Whaley mortgage was executed, and the Bright mortgage is protected by our registration statutes.—Truss v. Harvey, supra.
3. Of course, under out statutes the landloard, Albrittain, had a lien upon the crops grown upon the rented premises, for his rent and for advances made by him, in money or other thing of value, either directly or indirectly through an other at his instance and request for which he became legally bound either before or at the time such advances were made. — Code, 1907, §§ 4734, 4736.
*137The landloard, however, cannot assign his right to make advances to his tenant to another, and thus vest that other with a lien upon the crop grown, by such tenant. This proposition is clearly sustained by the authorities, and is admitted by counsel for appellant to be correct.—Leslie v. Hinson, 83 Ala. 266, 3 South. 443; Henderson v. State, 109 Ala. 40, 19 South. 733.
4. It seems to us that under the authorities above cited the complainant was entitled to the proceeds of the cotton which the receiver paid into the court. The complainant certainly had a right to invoke the jurisdiction of a court of equity to aid him in the enforcement of his equitable lien upon the crops of Tolbert, and as the complainant, under the evidence, had a claim upon the proceeds of the said crops, which was greater in amount than their value, and which claim was superior to that of respondent, we are unable to see how the respondent is in a position to complain of the orders of the chancellor made in the premises. The bill of complaint certainly contains equity, and, as the respondent’s evidence failed to support the allegations of his cross-bill, the appellant cannot complain of its dismissal.
The decree of the chancellor was in accordance with the above views, and his decree is affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.